983 F.2d 1055
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Linda D. CRITES, Plaintiff-Appellant,v.KAISER ALUMINUM AND CHEMICAL CORPORATION;  UnitedSteelworkers of America, Local;  Ken Mikes;  Sebert Riddle;Steve Olds;  Leon Yoder;  Al Toothman;  John Spencer;  JoeChapman;  Charlie McDowell; Don Stidham, Defendants-Appellees.
No. 92-2034.
United States Court of Appeals,Fourth Circuit.
Submitted:  December 15, 1992Decided:  January 7, 1993

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.
Linda D. Crites, Appellant Pro Se.
Joseph M. Price, William E. Robinson, ROBINSON & MCELWEE; David I. Goldman, Associate General Counsel, UNITED STEELWORKERS OF AMERICA, for Appellees.
S.D.W.Va.
AFFIRMED.
Before HALL and PHILLIPS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Linda D. Crites appeals from the district court's order denying her request for appointment of counsel and granting summary judgment to Defendants.  Our review of the record and the district court's opinion adopting the report of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Crites v. Kaiser Aluminum, No. CA-88-1436-6 (S.D.W. Va.  Aug. 7, 1992).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We also deny Crites's renewed motions for production of documents and appointment of counsel